       Case 7:20-cv-00290 Document 33 Filed on 04/06/21 in TXSD Page 1 of 3
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       April 06, 2021
                              UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                        CIVIL ACTION NO. 7:20-cv-00290
                                      §
0.549 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS, et al.,          §
                                      §
      Defendants.                     §

                                           ORDER

         The Court now considers the “Status Report” filed by the United States pursuant to the

Court’s February 8, 2021 order.1 This action by the United States to take land to construct and

operate fencing, roads, and related structures to secure the United States/Mexico southern

international border commenced on September 24, 2020.2 The initial pretrial conference was

initially scheduled for December 15, 2020,3 but the Court continued the conference to February

2021 upon the United States’ request and representation that it was negotiating settlement and

nearing a resolution.4 The United States obtained a signed agreement to resolve this case on

December 29, 2020, but was unable to marshal sufficient funds to pay all costs before January

20, 2021.5 On January 20, 2021, President Joe Biden issued a proclamation entitled “Termination

of Emergency With Respect to the Southern Border of the United States and Redirection of

Funds Diverted to Border Wall Construction” which, among other things, directed the applicable

executive departments and agencies to “develop a plan for the redirection of funds concerning

1
  Dkt. No. 32.
2
  Dkt. No. 1.
3
  Dkt. No. 4.
4
  Dkt. No. 23.
5
  Dkt. No. 32 at 2, ¶¶ 5–6.


1/3
       Case 7:20-cv-00290 Document 33 Filed on 04/06/21 in TXSD Page 2 of 3




the southern border wall” no later than March 21, 2021, and directed a pause on work on the

southern border wall while the plan was being developed.6 Upon the United States’ unopposed

motion,7 the Court continued the initial pretrial conference until after the plan was to be

developed.8 In the instant status report filed twelve days after the plan was to be developed, the

United States simply explains that the plan has not been circulated and the United States has no

direction with respect to the border wall and resolution of this case.9

         “A district court has inherent power ‘to control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants,’”10 but the Court must

not grant immoderate, indefinite, or unreasonable stays.11 This case has been effectively

suspended since its commencement and no scheduling dates have been proposed. Accordingly,

the Court ORDERS the parties to (1) file dismissal documentation no later than April 16, 2021,

setting forth the amount of just compensation to be paid for revesting title and dismissing the

case;12 (2) file dismissal documentation no later than April 16, 2021, establishing just

compensation and possession for the taking and proposed terms to conclude the case; or (3) file a

joint discovery/case management plan no later than April 16, 2021, and appear on April 27,

2021, at 9:00 a.m. for an initial pretrial conference. The Court ORDERS that the conference

previously scheduled for April 13th13 is CANCELLED and the April 27th conference, if it

occurs, will be conducted using the Zoom for Government videoconference application

6
  Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
7
  Dkt. No. 30.
8
  Dkt. No. 31.
9
  Dkt. No. 32 at 3–4, ¶¶ 10–11.
10
   United States v. Colomb, 419 F.3d 292, 299 (5th Cir. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254
(1936)).
11
   Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983).
12
   See FED. R. CIV. P. 71.1(i)(1)(C) (“[I]f the plaintiff has already taken title, a lesser interest, or possession as to any
part of it, the court must award compensation for the title, lesser interest, or possession taken.”); Kirby Forest Indus.
v. United States, 467 U.S. 1, 12 n.18 (1984) (“[T]he Rule forbids the district court to dismiss an action (without
awarding just compensation) if the Government has acquired any ‘interest’ in the property.”).
13
   Dkt. No. 31.


2/3
      Case 7:20-cv-00290 Document 33 Filed on 04/06/21 in TXSD Page 3 of 3




(www.zoomgov.com). Courtroom business attire will be required of all attorneys during the

conference. Laptops with a camera feature, cell phones, and electronic tablets may be used as

long as the Zoom application is functional on the device. The Court will communicate details

regarding participation in the videoconference to the parties by separate e-mail on the business

day before the conference. All interested parties intending to appear at the videoconference

should have current contact information on file with the Clerk of the Court.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 6th day of April 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




3/3
